DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 05/17/2022. Claims 1-4, 8-11, and 15-18 are amended. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                                 Examiner Notes
The independent claims recite the terms” PDP context”, and “GTP-C traffic”. However, these two terms are well known term in mobile wireless communication in 3G and 4G/LTE network .PDP context is Packet data protocol which is used to transmit data using internet protocol and GTP-C traffic which is GPRS Tunneling Protocol which can be decomposed into separate protocols, Such as GTP-C is within the GPRS core network for signaling between gateway GPRS support nodes (GGSN) and serving GPRS support nodes (SGSN). This allows the SGSN to activate a session on a user's behalf (PDP context activation), to deactivate the same session.
Applicant’s amendment obviates previously raised claim interpretation(112(f)) for claims 
2, 5, 9, 12-13, and 19.
Terminal Disclaimer



The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10708306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relating to techniques for mobile user identity and/or SIM-based IoT identity and application identity-based security enforcement in service provider networks (e.g., service provider networks for mobile subscribers) are disclosed. In some embodiments, a system/process/computer program product for mobile user identity and/or SIM-based IOT identity and application identity based security enforcement in service provider networks includes monitoring network traffic on a service provider network at a security platform to identify a subscriber identity for a new session; determining an application identifier for user traffic associated with the new session at the security platform; and determining a security policy to apply at the security platform to the new session based on the subscriber identity and the application identifier.
Regarding claims 1, 8 and 15, although the prior art of record teaches  a processor configured to: monitor network traffic on a service provider network at a security platform to identify a subscriber identity for a new session; a create session request message or a create PDP context request message to create the new session; extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM- based Internet of Things (IoT) identity, wherein the extracting of the subscriber identity comprises to extract the SIM-based IoT identity from GTP-C traffic; extract location from the create session request message or the create PDP context request message, the location including three or more of the following: CGI (Cell Global Identifier), SAI (Service Area Identifier), RAI (Routing Area Identifier), TAI (Tracking Area Identifier), ECGI (E-UTRAN Cell Global Identifier), and LAC (Location Area Identifier).
None of the prior art, alone or in combination teaches wherein the network traffic includes encrypted network traffic;  extract content from the create session request message or the create PDP context request message, wherein the content includes a content-ID; determine an application identifier for user traffic associated with the new session at the security platform; determine that a signature of the decrypted network traffic matches a predefined signature; monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, wherein Application Serial No. 16/875,860 Attorney Docket No. PALOP161C12the application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof, and wherein the tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic; determine a security policy to apply at the security platform to the new session based on the content, the subscriber identity, the location, the matching signature, and the application identifier, wherein the security policy includes allowing or passing the new session, blocking or dropping the new session, or restricting access of the new session; and perform security policy enforcement based on the content, the subscriber identity, the location, the matching signature, and the application identifier in view of the other limitations of claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496